         Case 1:20-cv-00929-RDB Document 43 Filed 09/03/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


 LEADERS OF A BEAUTIFUL STRUGGLE
 et al.,

                Plaintiffs,
                                                              No. 20-cv-929-RDB
        v.

 BALTIMORE POLICE DEPARTMENT
 et al.,

                Defendants.


                 MOTION TO WITHDRAW AS COUNSEL OF RECORD

       Pursuant to Local Rule 101.2.a, I, Alexia Ramirez, of the American Civil Liberties Union

Foundation, move to withdraw my appearance as counsel of record for all Plaintiffs in the above-

captioned matter. September 3, 2020 is my last day as an attorney with the American Civil

Liberties Union Foundation. Plaintiffs will continue to be represented by counsel of record from

the American Civil Liberties Union Foundation and the American Civil Liberties Union

Foundation of Maryland.


 September 3, 2020                                  Respectfully submitted,

  /s/ David R. Rocah                                 /s/ Alexia Ramirez
 David R. Rocah (Bar No. 27315)                      (signed by David Rocah with
 American Civil Liberties Union                      permission of Alexia Ramirez)
    Foundation of Maryland                          Alexia Ramirez
 3600 Clipper Mill Road, Suite 350                  American Civil Liberties Union
 Baltimore, MD 21211                                   Foundation
 T: 410.889.8555                                    125 Broad Street, 18th Floor
 F: 410.366.7838                                    New York, NY 10004
 rocah@aclu-md.org                                  T: 212.549.2500
                                                    F: 212.549.2654
                                                    aramirez@aclu.org
